Title: From Thomas Jefferson to Martha Jefferson Randolph, 17 July 1790
From: Jefferson, Thomas
To: Jefferson, Martha (Martha Jefferson Randolph),Randolph, Martha Jefferson



My dear Patsy
New York July 17. 1790.

I recieved two days ago yours of July 2. with Mr. Randolph’s of July 3. Mine of the 11th. to Mr. Randolph will have informed  you that I expect to set out from hence for Monticello about the 1st. of September. As this depends on the adjournment of Congress and they begin to be impatient, it is more probable I may set out sooner than later. However my letters will keep you better informed as the time approaches.—Colo. Randolph’s marriage was to be expected. All his amusements depending on society, he cannot live alone. The settlement spoken of may be liable to objections in point of prudence and justice. However I hope it will not be the cause of any diminution of affection between him and Mr. Randolph and yourself. That cannot remedy the evil, and may make it a great deal worse. Besides your interests which might be injured by a misunderstanding be assured that your happiness would be infinitely affected. It would be a cankerworm corroding eternally on your minds. Therefore, my dear child, redouble your assiduities to keep the affections of Colo. Randolph and his lady (if he is to have one) in proportion as the difficulties increase. He is an excellent good man, to whose temper nothing can be objected but too much facility, too much milk. Avail yourself of this softness then to obtain his attachment. If the lady has any thing difficult in her dispositions, avoid what is rough, and attach her good qualities to you. Consider what are otherwise as a bad stop in your harpsichord. Do not touch on it, but make yourself happy with the good ones. Every human being, my dear, must thus be viewed according to what it is good for, for none of us, no not one, is perfect; and were we to love none who had imperfections this world would be a desert for our love. All we can do is to make the best of our friends: love and cherish what is good in them, and keep out of the way of what is bad: but no more think of rejecting them for it than of throwing away a piece of music for a flat passage or two. Your situation will require peculiar attentions and respects to both parties. Let no proof be too much for either your patience or acquiescence. Be you, my dear, the link of love, union, and peace for the whole family. The world will give you the more credit for it in proportion to the difficulty of the task. And your own happiness will be the greater as you percieve that you promote that of others. Former acquaintance, and equality of age, will render it the easier for you to cultivate and gain the love of the lady. The mother too becomes a very necessary object of attentions.—This marriage renders it doubtful with me whether it will be better to direct our overtures to Colo. R. or Mr. H. for a farm for Mr. Randolph. Mr. H. has a good tract of land on the other side Edgehill, and it may not be unadviseable  to begin by buying out a dangerous neighbor. I wish Mr. Randolph could have him sounded to see if he will sell, and at what price; but sounded thro’ such a channel as would excite no suspicion that it comes from Mr. Randolph or myself. Colo. Monroe would be a good and unsuspected hand, as he once thought of buying the same lands. Adieu my dear child. Present my warm attachment to Mr. Randolph. Your’s affectionately,

Th: Jefferson

